Order entered April 11, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01702-CR

                         TIMOTHY DECHEY JOHNSON, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F06-38616-W

                                          ORDER
       The Court REINSTATES the appeal.

       On March 13, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the finding that appellant no longer desires to

pursue the appeal.

       We ORDER the appeal submitted as of the date of this order, without the reporter’s

record and briefs, to a panel consisting of Justices Moseley, O’Neill, and Lewis. See TEX. R.

APP. P. 37.3(c), 38.8(b)(4).

                                                    /s/   DAVID EVANS
                                                          JUSTICE